UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

MOHAMED AL SHUAIBI, et al.,
Plaintiffs,
DECISION & ORDER
V. l7-CV-6489-FPG~JWF

JAMES MCCAMENT, Acting Director of
U.S. Citizenship and Immigration
Services, et al.,

Defendants.

 

Factual Background

Plaintiff Mohamed Al Shuaibi (“Mohamed”) is a legal permanent
resident of the United States. Docket # 2 at I 5. He is married
to plaintiff Lool Mohamed (“Lool”), a citizen of Yemen. §d; at
I 6. Their marriage ceremony took place in Yemen on June 19, 2007.
On September 13, 2011, Mohamed filed an I-130 Petition for Alien
Relative on. behalf of Lool. On. October~ 4, 2011, the couple
registered their marriage With Yemeni authorities. On August 16,
2016, Mohamed’s petition was denied by the U.S. Citizenship and
lmmigration Services (“USCIS”). On June 21, 2017, the Board of
Immigration Appeals (“BIA”) denied his appeal. Mohamed then filed
this lawsuit on behalf of himself and his children (hereinafter
“plaintiffs”), seeking' a finding that the BlA's decision Was
arbitrary and capricious under 28 U.S.C. § 2201.

Currently pending before the Court is plaintiffs’ motion to
supplement the administrative record with expert testimony

regarding applicable Yemeni law (Docket # 30) and a motion to amend

the complaint (Docket # 44). The motion to supplement the
administrative record has been pending on the Court’s docket for
over nine months. Upon request of the parties, the Court
repeatedly postponed oral argument of the motion, The most recent
postponement was entered on October 3, 2018 (Docket # 43) and
contemplated delaying oral argument until after Chief Judge Geraci
decided defendantsi motion to dismiss. While a decision on the
motion to dismiss was pending, plaintiffs filed a motion to amend
the complaint (Docket # 44). Oral argument on the motion to amend
the complaint was held on March 8, 2619, after being postponed due
to the government shutdown. Docket ## 50, 53. n

For the following reasons, plaintiffs’ motion to supplement
the administrative record (Docket # 30) is denied as moot and
plaintiffs’ motion to amend the complaint is granted,

Discussion

- Motion to Supplement `the Administrative Record: In its

 

decision denying Mohamed’s appeal, the BIA determined that Lool
was ineligible for the I-130 petition at the time of filing because
the couple had not yet registered their marriage in Yemen;
therefore, they were not in a valid marriage and Lool was not an
eligible relative for purposes of the I~130 petition. Plaintiffs,
however, contend that under Yemeni law, the marriage was valid
because in Yemen, which is governed by Islamic law, a marriage is

valid regardless of whether it is officially registered.

Accordingly, plaintiffs contend that the administrative record
must be supplemented with applicable Yemeni law to prove that
Mohamedfs marriage was,- indeed, valid. Plaintiffs initially
sought to supplement the record with an expert’s written report to
this effect, which has not yet been created.

However, at the oral argument held on March 8, 2019 for the
motion to amend the complaint, the parties agreed that the issue
of the government's refusal to recognize the marriage has been
resolved. Indeed, in the motion to dismiss pending before Chief
Judge Geraci (Docket # 37), the Government represented that on
September 20, 2018, the “USCIS reopened and approved Petitioner
Mohamed Al Shuaibi's Form I-130, filed on behalf of beneficiary
Lool.” Docket # 37 at 4. A copy of the Notice of Approval was
attached as Exhibit A, to the Government’s Memorandunl of Law.
Docket # 37~1 at 2. The parties agree that having approved the
Petition, there is no longer a need to obtain expert opinions on
Yemeni law. Accordingly, plaintiff’s motion to supplement the
administrative record with expert testimony regarding applicable
Yemeni law (Docket # 30) is moot.

Motion to Amend the Complaint: Per Federal Rule of Civil

 

Procedure 15(a)(2)1 parties may seek leave of court to amend a

 

§ Plaintiffs did not bring their motion under Rule 15(a) (2) but under
15{a) {1) (B) . However, other district courts have considered both Rule 15 bases
for amending a complaint even if the moving party brought their motion under
one part or the other. See Canales v. Sheahan, 12-CV-693A, 2016 WL 489896, at

 

3

complaint and such leave should be granted freely when “justice so
requires.” Fed. R. Civ. P. l5(a)(2}. Eactors considered in
determining whether to allow a party to amend a complaint include,
among others, (1) futility, (2) bad faith or dilatory motive, (3)
undue delay and (4) undue prejudice to the opposing party. §§man

v. Davis, 371 U.S. 178, 182 (1962); McCarthy v. Dun & Bradstreet

 

Corp., 482 F.3d 184, 200-01 (2d Cir. 2007). Still, it is within
the court’s discretion whether to grant amendment. McCarthy, 482

F.3d. at 200; Teoba v. TruGreen` Landcare LLC, No. 10~CV-6132

 

CJS(JWF), 2013 WL 1560208, at *3 (W.D.N.Y. Apr. lO, 20l3).

The Government opposes plaintiffs' motion to amend the
complaint on various grounds, including that the amendments are
futile, are unripe, and_ plaintiffs lack standing to litigate
several of the claims alleged in the proposed amended complaint.
§§e Docket # 47. As the Court indicated to government counsel at
the motion argument hearing, although styled as “futility”
arguments, the government's objections to the filing of the amended
complaint really go to the underlying merits of the lawsuit and
are best addressed in either a motion to dismiss or a motion for
summary judgment, particularly where, as here, the undersigned
does not have jurisdiction_to make case dispositive determinations

in this case.

 

*2-3 {W.D.N.Y- Feb. 9, 2016); Mahran v. Benderson Dev. Co., LLC, No. lO-CV-
715A, 2011 WL 1467368, at *6 (W.`D.N.Y. Apr. 18, 2011).

 

4

Accordingly, in the interests of judicial economy and
efficiency, the Court will grant plaintiffs’ motion to amend the
complaint with. the specific understanding' that 4the government
intends to expeditiously raise its substantive objections to the
underlying merits of this action, either by way of moving to
dismiss in lieu of an answer or by answering and then filing an

early dispositive motion. See Mulvey Constr., Inc. v. Bituminous

 

CaS. Corp., NO. 1107-00634, 2008 WL 11381556, at *2 (S.D. W. Va.
2008) (amendment of complaint allowed “in the spirit of judicial
efficiency” where “[t]he legal questions posed by the defendants’
futility challenge to 'the plaintiffs' motion to amend are quite
complicated”, the cause of action plaintiffs sought to add was not
“clearly insufficient or frivolous on its face”, and where court
allowed defendants to challenge amended complaint via motion to
dismiss). Since this matter will presumably be decided on the
existing administrative record, no discovery is contemplated.' In
addition, since the amended complaint will replace the existing
complaint, Chief Judge Geraci will not be deciding the motion to
dismiss the original complaint (Docket # 37) that is currently
pending.
Conclusion

For the foregoing reasons, plaintiffs’ motion to supplement

the administrative record (Docket # 30) is denied as moot and

plaintiffs’ motion to amend the complaint (Docket # 44) is granted.

5

As agreed at the motion hearing, the defendants shall have thirty
(30) days from the filing of this Decision and Order to respond to
plaintiffs’ amended complaint.

SO ORDERED.

  
  

 

JONATHAN w. FELDMAN
fed States Magistrate Judge

Dated: March 11, 2019
Rochester, New York

